DETAILED ACTION
	This is a Non-Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/416,091.  Claims 1-20 received in the Response 06/10/2022 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Response to Arguments
I.	The rejection of claims 1-20 under 35 U.S.C. 101 stands.  
	Applicant has provided eighteen pages of arguments with respect to the 35 U.S.C. 101 rejection and an explicit request that Examiner respond to all of them in Applicant’s Response.  As a threshold issue, Examiner notes that no amendment to the claims were made in the filing of the present Response beyond further reciting automatically searching . . . including a transaction restriction, which only added to the subject matter identified under the abstract idea.  Secondly, Examiner recognizes that these claims can be amended to overcome 35 U.S.C. 101 and has already stated so in the record:

    PNG
    media_image1.png
    202
    729
    media_image1.png
    Greyscale

Examiner Interview Summary Record 02/24/22.  Examiner maintains this position and can assist Applicant in a subsequently scheduled interview.
	A.	Applicant 101 Arguments

    PNG
    media_image2.png
    153
    638
    media_image2.png
    Greyscale

Response at 17.  Examiner updated the 35 U.S.C. 101 rejection to make the subject matter falling within the Step 2A.1 category clearer.

    PNG
    media_image3.png
    153
    617
    media_image3.png
    Greyscale

Response at 19.  The pending claims do not recite functions that meet the threshold Applicant cites in Diehr because the present claims do not recite any function of the graphical user interface beyond that of a display viewable by a person.  Moreover, Applicant’s own Specification no where uses the term graphical user interface or GUI.  

    PNG
    media_image4.png
    403
    614
    media_image4.png
    Greyscale

Response at 20.  Examiner cannot identify any such interaction between the user and the GUI positively recited in the claims that would warrant such an analogy persuasive, i.e., the limitations do not recite a user interacting with a GUI resulting in functions and responses in the device.

    PNG
    media_image5.png
    474
    625
    media_image5.png
    Greyscale

Response at 26.  Distinguishing this example from Applicant’s claims is indicative of how the pending claims differ from the Office’s Example 42.  The claims of Example 42 clearly recite the function of storing into a memory device; providing access to user devices over a network, those user devices having graphical user interfaces, where that user information is received at a server.

    PNG
    media_image6.png
    313
    623
    media_image6.png
    Greyscale

Response at 28.  Examiner cannot identify the “logical structures and processes” in the pending claims, nor any amendment in the pending claims that would fit this rationale for subject matter eligibility.
	B.	On the recited computing power and Step 2A
	With regards to the term computing power in claim 8, the term only describes computing power in the abstract; therefore it cannot be an additional element under the 2019 PEG analysis.  Moreover, the speed at which a search could occur, i.e. computing power, is itself an abstract idea because it is not recited with respect to an additional technology element that would limit the scope of the claimed judicial exception.
II.	Claims 1-20 stand rejected under 35 U.S.C. 103 over a new combination of references.  
	Applicant’s arguments with respect to independent claims 1, 11, and 20, have been fully considered and are persuasive in so far as Examiner agrees that SUBHEDAR does not explicitly disclose displaying the recited visual icon.  A new ground of rejection has been provided therein incorporating the LI reference.

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.  The rejection proceeds in accordance with the 2019 PEG.  See 84 Fed. Reg. 50 (Jan. 7, 2019) (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (“2019 PEG”).
I.	Step 1
	In the present application, claims 1-10 are directed to a method, claims 11-19 are directed to a system and claim 20 is directed to a non-transitory computer readable medium.  Thus, claims 1-20 fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2A.
	Beginning with Step 2A.1, the limitations of independent claims 1, 11, and 20 are presented.  Claims 1-10 will be considered under the abstract idea eligibility analysis of Step 2 because claims 1-10 are commensurate in scope and recite elements identical to those in claims 11-20.
II	Step 2A & 2B
	Beginning with Step 2A, the limitations of independent claims 1, 11, and 20 are presented with the additional elements to the identified judicial exception identified:
	Claim(s) 1, 11, and 20 recite the additional elements (emphasized):
1. 		A method comprising:
11.		 A system comprising: at least one processor; and a memory storing processor-executable instructions, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions:
20.		A non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method, the method comprising:
1.1, 11.1, 20.1		receiving a request to search a crypto currency record from a first investigator, the crypto currency record comprising one or more of an address and a transaction;
1.2, 11.2, 20.2		automatically searching forward transactions and backwards transactions from either or both of the address and the transaction of the crypto currency record including a transaction restriction, 
		the transaction restriction including a time period restriction and a transaction value range restriction for the forward transactions and the backwards transactions, 
		wherein the transaction restriction reduces computing power necessary for the method by reducing transactions searched for the automatically searching the forward transactions and the backwards transactions;
1.3, 11.3, 20.3		determining transaction flows for a plurality of individuals and a plurality of services s  of the forward transactions and the backwards transactions from the crypto currency record;
1.4, 11.4, 20.4		 determining  addresses or transactions in the transaction flows having identifiable information  ;
1.6, 11.6, 20.6		and displaying the known address in an identifiable transaction chain using the identifiable addresses and the unidentifiable addresses.
		and displaying the  addresses or transactions having identifiable information in an identifiable transaction chain through a graphical user interface, the addresses or transactions being displayed as visual icons, wherein a portion of the visual icons for the addresses or transactions that are already being investigated by a second investigator are highlighted.  
20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.
20.8		accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
20.9		comparing the  addresses or transactions having identifying information ss to normative data for the identifiable transaction chain, risk ratios, and recommendations;
20.10		and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.
Step 2A.1
	Claims 1, 11, and 20, under the broadest reasonable interpretation, cover steps or functions that can be reasonably interpreted to constitute a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial exception category of abstract ideas.  See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.”) (emphasis added).
	The limitations recite the judicial exception as steps that involve activities and behaviors essential to transactions.  These steps are explicitly recited: receiving a request to search a record of transactions; searching a transaction record; determining transaction flows by inspecting the transaction record; and displaying addresses and transactions.  These steps of searching and making a determination on what data (or drawing a conclusion) based on what exists in the transaction record all fall within the judicial exception of fundamental human economic activity as detailed in the 2019 PEG and the Step 2A.1 analysis.  The claims additionally recite to a first investigator as receiving a request, and a second investigator as part of the recitation to investigating displayed data, and thus further recite to a person performing fundamental economic practices.
	Accordingly, claim(s) 1, 11, and 20 recite at least one abstract idea and the analysis proceeds to Step 2A.2, to determine whether the additional elements set forth in the claim limitations, taken alone and in combination, integrate the abstract idea into a practical application.
Step 2A.2
	Claim 1 recites the additional limitation of a graphical user interface.  Viewed individually and in combination, this additional element to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer; e.g. a user interacting with an interface with display.  There are no recited steps, other than those falling under the judicial exception of fundamental economic practices, which involve the additional elements of the generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	At Step 2B, the additional element, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.
	Regarding claim 11 viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  The additional elements are limited to those of the system in the preamble, a processor, and a memory storing processor-executable instructions and graphical user interface.  There are no recited steps, other than those falling under the judicial exception of fundamental economic practices, which involve the additional elements of the generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.
	Regarding claim 20 viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  The additional elements are those of the recited non-transitory computer readable medium with processor, a graphical user interface. and a cloud-based normative data storage database.  Each of the recited steps involving the cloud-based database can be performed on a generic database.  Thus, the recitation to these additional elements do not integrate the recited judicial exception into more than mere instructions for facilitating the storage and access of data resulting from the search of transactions; and the recitation to a database into more than mere instructions for storing abstract identifying information.  There are no recited steps aside from those falling under the judicial exception of fundamental economic practices that involve the additional elements of the generic computer.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.
	Therefore claim(s) 1-20 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more.  Claims 2-10 and 12-19 are also rendered unpatentable under 35 U.S.C. 101 as dependent on claim(s) 1 and 11, respectively.
	Analysis now proceeds to the dependent claims to identify any further recitations of judicial exceptions and additional elements contained therein.

	Claim(s) 2 and 12 recite the limitation (judicial exception emphasized):
2.1		wherein the crypto currency record further comprises one or more of: a time stamp, a value amount being transacted, a list of one or more senders of funds for the value amount being transacted, and a list of one or more receivers of funds for the value amount being transacted.
	The recitation to the cryptocurrency record as comprising a time stamp, the value/amount transacted; listing the receivers of funds; are all attributes of a financial ledger or record and fall under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 2 and 12 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 3 and 13 recite the limitation (judicial exception emphasized):
3.1		wherein the identifiable information comprises one or more of: identification data about at least one of an owner and an operator of a payment address, a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address, identification data of one or more of a gambling site and service, identification data of an anonymization service, identification data of a crypto currency retailer, identification data of a potential criminal actor, and identification data of an online account associated with one or more of an address and a transaction.
	The recitation to the identifiable information as comprising specific categories of identifiable information are all characteristics of the specific types of identifiable information and fall under a “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 3 and 13 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 4 and 14 recite the limitation (judicial exception emphasized):
4.1		wherein the identifiable information comprises:  an Internet location indicating where at least one of the address and the transaction is associated.  
	The recitation to an internet location and any associated address or transaction are all characteristics of identifiable information that fall under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 4 and 14 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 5 and 15 recite the limitations (judicial exception emphasized):
5.1		The method as recited in claim 4, wherein the Internet location indicating where at least one of the address and the transaction is associated comprises one or more of: data identifying general website data, data identifying a social media website, and data identifying a dark web market where at least one of the address and the transaction is associated.  
	The recitation to an internet location as an embodiment of identifiable information, and further specifying that embodiment with identifying data, falls under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 5 and 15 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 6 and 16 recite the limitations (judicial exception emphasized):
6.1		a transaction restriction, the transaction restriction reducing computing power for the automatically searching the forward transactions and the backwards transactions.
	The recitation to a creating a rule for a transaction that affects, reduces, computing power is an abstract idea that fall under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  The phrase computing power, without more, is an abstract idea related to the transaction searching, as discussed at independent claims 1 and 11.  The phrase computing power is in no way recited in relation to an additional element.  Therefore the limitation of claims 6 and 16 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 7 and 17 recite the limitations (judicial exception emphasized):
7.1		the transaction restriction is at least one of a number of transactions, a time period, and a transaction value range.  
	The recitation to the transaction restriction such that rule of the restriction is specified by abstract transaction characteristics, falls under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited, viewed individually and in combination with the elements of claims 1, 11 and 6 and 16, from which these claims depend.  Therefore the limitation of claims 7 and 17 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 8 and 18 recite the limitations (judicial exception emphasized)::
8.1		The method as recited in claim 1, wherein the displaying the  addresses or transactions in the identifiable transaction chain comprises displaying a visual icon of the addresses or transactions.
	The recitation to displaying an address with a visual representation is an abstract idea that fall under “fundamental economic principles or practices” as described in the 2019 PEG.  There are no additional elements to the judicial exception recited.  Therefore the limitation of claims 8 and 18 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 9, 10, and 19 recite the limitations (judicial exception emphasized):
9.1, 19.1, 20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.  
10.1, 19.2, 20.8	accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
10.2, 19.3, 20.9	comparing the addresses or transactions having identifying information to normative data for the identifiable transaction chain, risk ratios, and recommendations;
10.3, 19.4, 20.10	and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.  
	Claims 9, 10, and 19 each recite limitations of independent claim 20 as they appear here, dependent from claims 1 and 11, respectively.  These last four limitations of claim 20 are not recited as part of independent claims 1 and 11, and are thus found here in the dependent claims.  These claims do not amount to significantly more than the judicial exception itself and the claims 9, 10, and 19 are found ineligible under 35 U.S.C. 101 for the same reasons as independent claim 20.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2 4, 5, 8-12, 14, 15, and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over US 20160300227 A1 ( “SUBHEDAR”) in view of US 20180018723 A1 (“NAGLA”), further in view of  US 20170132636 A1 (“CALDERA”), and further in view of CN 107317725 A (“LI”) (China Invention Application Publication 03/11/2017) (all citations to IP.com translation in EFW).

	Regarding claim(s) 1, 11, and 20, SUBHEDAR discloses:
1.1, 11.1, 20.1		receiving a request to search a crypto currency record from a first investigator, the crypto currency record comprising one or more of an address and a transaction;
[0019] Application Programmable Interfaces (APIs) provide programmatic communication between an SDN controller and either (i) specific applications or (ii) programmable network devices such as communication over Transaction Language-1 (TL-1) or Common Object Request Broker Architecture (CORBA) calls.
[0016] [T]he systems and methods can include a Software Defined Networking (SDN) application. . . .  In an exemplary embodiment, the systems and methods can de-anonymize crypto-currency, i.e., trace back the crypto currency to system originating/receiving the transaction, and correlate these events with monitoring of individuals mobility data and social media analysis.
[0057] [. . .] When the server 600 is in operation, the processor 602 is configured to execute software stored within the memory 610, to communicate data to and from the memory 610, and to generally control operations of the server 600 pursuant to the software instructions. The I/O interfaces 604 can be used to receive user input from and/or for providing system output to one or more devices or components. User input can be provided via, for example, a keyboard, touchpad, and/or a mouse. System output can be provided via a display device and a printer (not shown).
Claim Interpretation: the recited first investigator is a person or user and SUBHEDAR discloses its system as receiving input from a user.  This is consistent with the Specification at ¶ [0041] which states: “According to exemplary embodiments an example user of the present technology is a law enforcement investigator that has one or more bitcoin crypto currency addresses or transactions.”  Furthermore, the Drawings provide no depiction of the investigator with respect to the claimed device.
1.2, 11.2, 20.2		automatically searching forward transactions and backwards transactions from either or both of the address and the transaction of the crypto currency record including a transaction restriction, 
		the transaction restriction including a time period restriction and a transaction value range restriction for the forward transactions and the backwards transactions, 
		wherein the transaction restriction reduces computing power necessary for the method by reducing transactions searched for the automatically searching the forward transactions and the backwards transactions;
The systems and methods can proactively monitor network traffic using decision trees, social media monitoring, sentiment analysis, and associated correlation with virtual currency. . . . Also, the systems and methods can continuously track past and current APTs [Advanced Persistent Threat] for continuous re-evaluation of the threat index for subscribed entities.
SUBHEDAR at 0017 (disclosing automatically monitoring); SUBHEDAR at 0043, 0046 (disclosing searching forward transactions and backwards transactions from the cryptocurrency record as cited at 1.3 below).
Claim Interpretation: The recited crypto currency record, is a record of cryptocurrency transactions, as would be understood by a person having ordinary skill in the art before the effective filing date of the claimed invention.  As described by SUBHEDAR at 0043-46, the record of the transaction includes at least the address of the transaction, where that address is a blockchain address, such that the transaction involving the address on the publicly available blockchain can be searched forwards and backwards.
1.3, 11.3, 20.3		determining transaction flows for a plurality of individuals and a plurality of services of the forward transactions and the backwards transactions from the crypto currency record;
[0043] In Fergal Reid and Martin Harrigan's "An Analysis of Anonymity in the Bitcoin System" (arxiv.org/pdf/1107.4524.pdf?origin=publication detail) it is shown that it is possible to track obfuscated Bitcoin (crypto-currency) transactions. For example, in FIG. 1.12, Reid and Harrigan propose creating a graph of sub-networks for tracking obfuscated bitcoin transactions. Specifically, every Bitcoin transaction becomes an integral part of a transaction block and carries with it a trace.
SUBHEDAR at 0043 (disclosing one embodiment of forwards and backwards tracing of the cryptocurrency record as that involving “creating a graph of subnetworks; this reference to Reid and Harrigan was also considered separately as part of the IDS).  SUBHEADAR also with respect to forwards and backwards transactions:
[0044] Detecting a pattern is a formidable task and with Bitcoin tumbler, the problem becomes manifold complex. However, the system 10 can exploit several factors in favor of identifying such a pattern as follows. First, any Bitcoin address that has sustained transactions over a significant period has a low probability of malicious behavior.
SUBHEDAR at 0044 (disclosing the searching of forwards and backwards transactions as embodied in the system of SUBHEDAR; searching “forwards” involves tracing forward through a “Bitcoin tumbler”).  SUBHEDAR continues to describe searching forward and backwards transactions:
Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction), and correlate those events with monitoring of individuals mobility data and social media analysis exploiting the behavior pattern mentioned above.
SUBHEDAR at 0046 (disclosing forward and backward transactions as part of an automatic transaction flow analysis of a cryptocurrency record, the record comprising an address and transaction).  SUBHEDAR continues:
For example, in the decision graph 300, there is purchase activity such as for bots, zombies, etc. (step 312) with purchase activity characteristics (step 314) (e.g., global, distributed scale or centralized). This activity can be in various different areas--financial, retail, banking, government, etc. (step 316). There can be one or more attack triggers (step 318) which can be detected by the application 310, as well as detecting crypto-current disbursements (step 320). The results are then fed to an analytical engine that constructs a decision tree.
SUBHEDAR at 0046 (disclosing identifying transactions for a plurality of individuals and services based on addresses in the cryptocurrency record)
SUBHEDAR at 0044, 0046 (disclosing the searching of forwards and backwards transactions as embodied in the system of SUBHEDAR; searching “forwards” involves tracing forward through a “Bitcoin tumbler”):
1.4, 11.4, 20.4		 determining  addresses or transactions in the transaction flows having identifiable information;
[0044] (disclosing identifiable information for identifying ransomware versus non-ransomware addresses such that non-ransomware addresses can be excluded from the graph analysis) Detecting a pattern is a formidable task and with Bitcoin tumbler, the problem becomes manifold complex. However, the system 10 can exploit several factors in favor of identifying such a pattern as follows. First, any Bitcoin address that has sustained transactions over a significant period has a low probability of malicious behavior. Similarly, Bitcoin address that matches IP (or a group of IP) consistently over a period can also be sifted out as legitimate. Ransomware attack behavior is well documented and unsurprisingly typical. Transactions occur in short bursts, showing a lot of activity at the time of the attack. Ransom payments may be shredded and disbursed at random intervals to cover up any obvious signs of connection to the attack.
[0048] Specifically, the APT [Advanced Persistent Threat] prediction and mitigation process 400 works in relation to identified entities, i.e. the one or more subscribed entities. These can be companies, enterprises, organizations, governments, individuals, etc. That is anyone or thing with computing resources that could come under attack. The events or triggers are related to the one or more subscribed entities, and can be any information that would relate to a potential APT attack to one of the one or more subscribed entities. Again, the events or triggers are determined from the ongoing monitoring, such as through the data collection 22, the gateways 30, and the data analytics 32.
SUBHEDAR at 0044, 0048.
1.6, 11.6, 20.6		and displaying the addresses or transactions having identifiable information in an identifiable transaction chain through a graphical user interface, the addresses or transactions being displayed as visual icons, wherein a portion of the visual icons for the addresses or transactions that are already being investigated by a second investigator are highlighted.
When the server 600 is in operation, the processor 602 is configured to execute software stored within the memory 610, to communicate data to and from the memory 610, and to generally control operations of the server 600 pursuant to the software instructions. The I/O interfaces 604 can be used to receive user input from and/or for providing system output to one or more devices or components. User input can be provided via, for example, a keyboard, touchpad, and/or a mouse. System output can be provided via a display device and a printer (not shown).
SUBHEDAR at 0057 (disclosing that the displaying is through a graphical user interface, where the graphical user interface involves “I/O interfaces 604” and system output “via a display device”).
Claim Interpretation: The Specification does not use the recited term graphical user interface.  However, Examiner finds support for this term in view of Fig. 5 element 525 “video display.”
20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.
[0021] For example, in one exemplary embodiment, the system 10 is an SDN application operating on or in communication with an SDN controller. In another exemplary embodiment, the system 10 is implemented in the hub controller 20 which may be implemented on one or more servers or in a cloud-based implementation. In another exemplary embodiment, the some or all of various functional/logical components 22, 24, 26, 28, 30, 32 may be integrated in the SDN controller or the hub controller 20.
SUBHEDAR at 0021 (disclosing the cloud based storage database as a system, application, and controller implemented on one or more servers in a cloud based implementation):
[0049] The threat index can be a weighted average of the events or triggers including virtual currency transaction events and sentiment on social media, blogs, and news feeds. The analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.
SUBHEDAR at 0049 (disclosing the normative data stored as part of the implementation of the cloud-based storage system, where the normative data is the “weighted average” data):
20.8		accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
20.9		 comparing the  addresses or transactions having identifying information to normative data for the identifiable transaction chain, risk ratios, and recommendations;
[0023] The policy/rules 26 include rule sets 38, policies 40, and a policy database 42. Generally, the policy/rules 26 are used by the hub controller 20 to process and correlate various events (from the data collection 22, the gateways 30, and the data analytics 32) for performing APT [Advanced Persistent Threat] prediction and mitigation. The business applications 28 include an APT prediction and mitigation module 44 which provides the decision tree analysis and prediction. In an exemplary embodiment, the business applications 28 are SDN applications. The gateways 30 include, for example, a social gateway 46, an enterprise gateway 48, a cloud gateway 50, etc. The gateways 30 are configured to monitor various activity as described herein and provide detected activity, relative to a subscribed entity, to the hub controller 20.
[0049] The threat index can be a weighted average of the events or triggers including virtual currency transaction events and sentiment on social media, blogs, and news feeds. The analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.
SUBHEDAR at 0023, 0049; SUBHEDAR at 0044 (disclosing determining and comparing identifiable information for identifying ransomware versus non-ransomware addresses such that non-ransomware addresses can be excluded from the graph analysis; e.g. comparing whether a Bitcoin address matches).
20.10		and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.
[0049] The APT [Advanced Persistent Threat] prediction and mitigation process 400 includes analyzing the events to determine a likelihood of an attack on a specific subscribed entity of the one or more subscribed entities (step 404) and causing mitigation of the attack based on the determined likelihood, wherein the mitigation comprises one or more actions in the network relative to the specific subscribed entity (step 406). The determined likelihood can be reflected by a threat index which reflects a probability of the attack on the specific entity based on the analyzing and correlating of the related events or triggers. The threat index can be a weighted average of the events or triggers including virtual currency transaction events and sentiment on social media, blogs, and news feeds. The analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.
SUBHEDAR at 0049.
	However, SUBHEDAR does not explicitly disclose the steps of:
receiving a request [to search];
[searching] a transaction restriction, the transaction restriction including a time period restriction and a transaction value range restriction for the forward transactions and the backwards transactions, wherein the transaction restriction reduces computing power necessary for the method by reducing transactions searched for the automatically searching the forward transactions and the backwards transactions;
storing [the data] of the identifiable transaction chain;
and [displaying] the addresses or transactions having identifiable information in an identifiable transaction chain [through a graphical user interface] the addresses or transactions being displayed as visual icons, wherein a portion of the visual icons for the addresses or transactions that are already being investigated by a second investigator are highlighted.
accessing the cloud-based storage database.  
	NAGLA discloses the steps of receiving a request to search; storing the cloud based data; and accessing the cloud based storage database:
1.1, 11.1, 20.1		receiving a request to search a [blockchain] record, the [blockchain] record comprising one or more of an address and a transaction;
[0069] In some embodiments, the vehicle marketplace engine is configured to receive a vehicle search request with a set of parameters and identify the vehicle record based on the vehicle search request by comparing the set of parameters to the vehicle data of the vehicle record.
[0138] The applications can be configured to receive a vehicle search request with a set of parameters and identify the vehicle record based on the vehicle search request by comparing the set of parameters to the vehicle data of the vehicle record.
NAGLA at 0069, 0138. Further:
[0090] In some embodiments, distributed ledgers are utilized and the ledger entries are adapted to have various linkages to one another such that the integrity of the ledger entries can be reinforced and/or validated. For example, the linkages may include hashes computed based on prior entries in the ledger, which may be utilized to determine whether a ledger entry is a fraudulent entry by reviewing the correctness of the hash based on performing the hash on information stored on prior entries.
[0092] For example, a blockchain ledger may be distributed across entities 102, 104, 106, 108, 110, and 112 and used to track information relating to various vehicle assets, obligations, contracts, documents, etc. The blockchain ledger may have entries linked to one another using cryptographic vehicle records, and entries in the blockchain may be ordered, time stamped, and/or associated with metadata such that the blockchain is designed for protection against "double" transfers and unauthorized modification of ledger entries.
NAGLA at 0090, 0092.
20.7		storing the identifiable transaction chain in a cloud-based normative data storage database.
[0043] In some embodiments, an application tool can be generated for use with the system, the application tool configured for conducting automated confirmation of information stored on one or more records using information extracted from the distributed ledger.
[0106] The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains.
[0208] The node 300 may involve one or more units being provided through various computing embodiments, such as using a combination of hardware, software, and/or embedded firmware. . . . [T]he system may be provided by distributed resources (e.g., through a "cloud computing" implementation). The vehicle record node 300 may be comprised of units, including an information extraction unit 302, a cryptography unit 304, a block tracking unit 306, a blockchain rules engine 308, a blockchain database 316, a storage 320 and a blockchain storage 322.
NAGLA at 0106, 0208.
20.8		accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
[0107] Service and accident history information is valuable when selling used cars. A prospective buyer may send a request to the owner, or be granted permission by the owner without sending the request, to access and view the blocks defining the vehicle record (or a portion thereof) for the vehicle. When a request is made using the interface unit 310 to the platform 300, the request may be sent to the owner and the request can be viewable by the owner using another interface unit 310.
NAGLA at 0107.
	The invention of SUBHEDAR is to a prediction system that involves continuously monitoring the flow of transactions, specifically by tracing transactions as they appear forwards and backwards on a blockchain, to produce a graph of such transactions.  The tracing back of the cryptocurrency record involves distinguishing between addresses of individuals and services that are not ransomware actors from those addresses that are of the subscribed entities to the prediction service, and further from those of malicious or ransomware actors.  SUBHEDAR explicitly discloses tracing the “forwards transactions” as in tracing transactions forward from the use of a “Bitcoin tumbler.”  Identifying and distinguishing the addresses is done by identifying patterns and behavior in those addresses, with data already collected from the prediction system, and furthermore by monitoring the behavior and internet traffic that identifies the addresses.  
	The prediction system of SUBHEDAR involves an application operating on a controller, which is implemented on a cloud-based server; i.e. in at least one embodiment, the produced graph and prediction model are stored on cloud based services.  The system ultimately arrives at a recommendation: “[t]he analyzing and correlating can be part of a decision tree determination where each new trigger or event is analyzed to adjust the determined likelihood--either to reduce or increase the determined likelihood.”  Normative data and risk values are disclosed as “the threat index can be a weighted average of the events or triggers including virtual currency transaction events.”
	In addition to the computer system disclosed by SUBHEDAR, the present claims recite the steps of receiving, displaying, storing, accessing, and comparing.  SUBHEDAR discloses the displaying data on a graphical user interface, and the step of comparing in performing the decision tree analysis.  While SUBHEDAR discloses the application module for receiving client requests, and the cloud storage system for storing and accessing the decision graph, SUBHEDAR does not disclose these storing and accessing steps as recited in the present claims.  Thus, SUBHEDAR does not explicitly disclose executing the steps of receiving a request, storing, or accessing, because the disclosure of SUBHEDAR is to the prediction system and not to steps for implementing the prediction system, as recited at the present claims.   
	The system of NAGLA involves steps for a user to search a ledger for stored records on a blockchain, store information in the blockchain record for retrieval, and access the storage of the blockchain record for retrieval.  The storage of data is disclosed on an embodiment that involves storing data over distributed resources, or cloud computing.  The system of NAGLA is analogous art to SUBHEDAR in that it involves the searching and tracing of transactions; in NAGLA the transactions are blocks added to vehicle records stored on a blockchain, such that the records can be searched and accessed to prevent fraud.
	NAGLA illustrates that the recited steps are involved in a computer system that implements receiving a request to search a blockchain record, and storing the resulting data, such that the results can be accessed by the user.  SUBHEDAR discloses the “how” and the architecture of the present claims, and NAGLA discloses the steps as implemented on a computer system utilizing a blockchain record.  Viewing the disclosure of the system of SUBHEDAR and in view of the implementation of the steps of NAGLA, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the system of SUBHEDAR could receive a client request through its API to automatically search the cryptocurrency record and trace the transactions, such that the resulting graph is stored as part of the cloud implementation and then accessed from the cloud storage.
	Where SUBHEDAR discloses the automatic search of forward and backwards transactions on the cryptocurrency record, to produce a representative graph as part of prediction system involving normative data on a cloud-based server system; and where NAGLA discloses steps for receiving a request, storing data, and accessing data as part of a system for maintaining a blockchain record to prevent fraud; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR to explicitly perform the steps of receiving a request, storing data, and accessing the data on a blockchain record system, as disclosed by NAGLA, to arrive at the invention of the present claims.  
	However, the combination of SUBHEDAR in view of NAGLA does not explicitly disclose:
[searching] a transaction restriction, the transaction restriction including a time period restriction and a transaction value range restriction for the forward transactions and the backwards transactions, wherein the transaction restriction reduces computing power necessary for the method by reducing transactions searched for the automatically searching the forward transactions and the backwards transactions;
and [displaying] the addresses or transactions having identifiable information in an identifiable transaction chain [through a graphical user interface] the addresses or transactions being displayed as visual icons, wherein a portion of the visual icons for the addresses or transactions that are already being investigated by a second investigator are highlighted.
	CALDERA discloses elements of the transaction restriction not explicitly disclosed by the combination of SUBHEDAR and NAGLA:
1.2, 11.2, 20.2		automatically searching forward transactions and backwards transactions from either or both of the address and the transaction of the crypto currency record including a transaction restriction, 
[0161] Typically, policy-based systems are by definition always correct, as they are just following the policy. For anti -fraud and general risk analysis, the policies can cause too many manual review transactions that are likely low risk. One way to reduce the manual review transactions is by making the policies more specific, for example, adding exclusions to the policy definitions, but this approach is proven to make the system much more complex to operate and to configure, and effectively slower, reducing the chances to make the evaluation of risk in real-time. 
[0163] In addition, when policies become too specific to a particular threat model, the system tends to miss variations of these scenarios or new scenarios altogether, increasing the chances of false negatives.
[0165] Furthermore in e-commerce transactions the amount of data available for verifying the identity of the consumer is not sufficient. Third party databases usually require information like social security numbers, date of birth to increase the accuracy of data match. So the absence of a match in these databases it is usually not a good indicator of fraud. Instead a positive match is useful in lowering risk when it happens. Applying identity verification to all ecommerce transactions would be then cost prohibitive and impractical to online merchants, instead through embodiments of the current disclosure, fraud analysts can cost-effectively use these third party databases focusing on the positive matches.
CALDERA at 0161, 0163, 0165 (disclosing that an automatic system for searching and reviewing transactions is “policy based”; i.e. it is rule or restriction based).
		the transaction restriction including a time period restriction and a transaction value range restriction for the forward transactions and the backwards transactions, 
[0028] In a detailed embodiment, the browser fingerprint may include at least one of a user agent, a screen resolution, a software plug-in, a time zone, a system language, whether Java is enabled, whether cookies are enabled, a site visited, and an IP address.
[0037] The computerized cryptocurrency analysis tool may also include automated summary routine for flagging a first transaction in the identified cluster as potentially associated with at fraud and/or money-laundering upon at least one of: (a) determining at least one of the transaction data items in the cluster of related transactions is contained on a blacklist, (b) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a transaction cryptocurrency amount is over a predetermined threshold, (c) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of connections between the cluster of related transactions is over a predetermined threshold, and (d) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of cryptocurrency transfers associated with the cluster of related transactions is over a predetermined threshold.
[0072] In some cases, a computerized anti-money-laundering payment system may comprise software for analyzing transaction data that can identify closely related payments tabulate the amounts of transfers in a cluster of closely related payments, so that if the transfers exceed a preset limit, the system issues a warning. . . . Also, if the system detects association with a suspect entity, the breadth of the co-related items looked at is expanded by an additional number, and if that results in more suspicious connection, a transaction is rejected and sent for manual review.
[0077] In some exemplary embodiments, transaction assessment and/or authentication systems and methods may be configured to collect information associated with a user of a payment instrument and/or to compare such newly collected information with previously collected information. . . . Some exemplary embodiments may be configured to maintain all or part of the information related to users' transactions over time, which may increase the level of trust in an identity matching scheme
CALDERA at 0028, 0037, 0072, 0077 (disclosing that its automated transaction policy system evaluates transactions for the number of connections with a cluster of related transactions (number); for the number of transfers over a predetermined threshold or the amount of transfers of closely related payments (number over a time period); and for whether the amount is over a predetermined threshold (value of transactions).).  
		wherein the transaction restriction reduces computing power necessary for the method by reducing transactions searched for the automatically searching the forward transactions and the backwards transactions;
CALDERA at 0165 (“Applying identity verification to all ecommerce transactions would be then cost prohibitive and impractical to online merchants, instead through embodiments of the current disclosure, fraud analysts can cost-effectively use these third party databases focusing on the positive matches.”; and CALDERA at 0161 (“One way to reduce the manual review transactions is by making the policies more specific, for example, adding exclusions to the policy definitions, but this approach is proven to make the system much more complex to operate and to configure, and effectively slower, reducing the chances to make the evaluation of risk in real-time . . . .”).  While CALDERA does not explicitly disclose that the transaction restriction is made to reduce computing power, CALDERA explicitly discusses the rationale for its analysis system as reducing the prohibitive cost and impracticality.  One having ordinary skill in the art before the effective filing date of the claimed invention would understand that this measure of cost and impracticality involves the reduction of computational power.  
Claim Interpretation: This wherein clause with respect to the transaction restriction reduces computing power necessary for the method is non-limiting and has patentable weight in so far as narrowing the scope of the claim.  This limitation describes only an intended result, i.e., that computing power is reduced as necessary for the method.
	CALDERA is analogous art to SUBHEDAR, NAGLA, and the present application in that it involves a system for assessing cryptocurrency transactions to determine fraudulent payments.  Similar to SUBHEDAR and NAGLA, CALDERA searches a cryptocurrency (blockchain) record and monitors the metadata of the associated transactions to determine parties involved.
	The cryptocurrency tracing system of SUBHEDAR discloses automatically searching forwards and backwards transactions; NAGLA discloses steps for receiving a request, storing data, and accessing data as part of a system for maintaining a blockchain record to prevent fraud; and CALDERA further discloses varying the specificity of the policy rules or restrictions to allow for transaction analysis that is not too slow or cost prohibitive.  In view of the cited disclosure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR, to perform the receiving, storing, and accessing functions of NAGLA in view of NAGLA, and perform the automatic searching functions of CALDERA.  This modification would be obvious because each of SUBHEDAR, NAGLA, and CALDERA involve systems for searching a blockchain to trace or analyze cryptocurrency transactions, and the disclosed functions can be performed the same in combination, as disclosed individually.
	However, the combination of SUBHEDAR in view of NAGLA and further in view of CALDERA does not explicitly disclose:
and [displaying] the addresses or transactions having identifiable information in an identifiable transaction chain [through a graphical user interface] the addresses or transactions being displayed as visual icons, wherein a portion of the visual icons for the addresses or transactions that are already being investigated by a second investigator are highlighted.
	LI discloses elements of displaying data on a graphical user interface not explicitly disclosed by the combination of SUBHEDAR, in view of NAGLA, and further in view of CALDERA:
1.6, 11.6, 20.6		and displaying the addresses or transactions having identifiable information in an identifiable transaction chain through a graphical user interface, the addresses or transactions being displayed as visual icons, wherein a portion of the visual icons for the addresses or transactions that are already being investigated by a second investigator are highlighted.
In a first aspect, the invention provides a kind of method for visualizing of block chain, methods described includes： Receive the visualization request of user； Block chain database is accessed, the block chain data for needing to show are obtained； The block chain data are analyzed and processed, and according to result, set up corresponding data model； Visualization processing is carried out to the data model, and shows the data model.
LI at 2 (disclosing displaying a visualization request for a data model, corresponding to the blockchain).  LI discloses visualizing the system as:
Embodiment two 
To the embodiment of the present invention one accordingly, Fig. 2 shows a kind of visualization of block chain provided in an embodiment of the present invention The structural representation of system. As shown in Fig. 2 the system includes：Data acquisition module 101, data processing module 102, model Set up module 103, visualization processing module 104.
. . .
The data acquisition module 101, the visualization request for receiving user, and according to the visualization request of user, Block chain database is accessed, the block chain data for needing to show are obtained.
LI at 4-5.
The visualization processing module 104, for carrying out visualization processing to the data model, and shows the data Model； Specifically for, the data model is imported into the visual template pre-set, or according to the characteristics of data model Corresponding icon, form, image are drawn, wherein, visual template includes the visualization such as variously-shaped icon, form, image Figure.
When visualization processing is carried out by the way of the data model to be imported into the visual template pre-set, The visualization processing module 104 is specifically for performing procedure below：The data model and the visual template are set up Dynamic binding, is quickly introduced with realizing. . . .  According to the data model and the corresponding relation of visual template, data model is quickly introduced in corresponding visual template, energy It is enough effectively to save the time, improve the efficiency of visualization processing.
LI at 5 (disclosing a visualization processing model specifically for receiving a data model of the blockchain and introducing it into a visual template to display).
Claim Interpretation: I.  The following clause wherein a portion of the visual icons for the addresses or transactions that are already being investigated by a second investigator are highlighted as weight in so far as it recites to the design of a visual icon.  LI discloses the use of visual icons as part of its visualization model.  Whether the visual icon is highlighted, or otherwise, is an aesthetic design change that does not narrow the scope of the claim beyond the display of the visual icon.  See MPEP 2144.04 I Aesthetic Design Change (“[M]atters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”) (citing In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).  II.  The recitation to addresses or transactions that are already being investigated by a second investigator is outside the scope of the claim.  The second investigator is a person, outside of the scope of the claimed device.  In so far as the claimed device displays a visual icon as highlighted, that falls within the scope of the claim, as discussed.  However, that the GUI displays a highlight because something has “already” happened, already being investigated, has no bearing on the scope of the claim.
	The cryptocurrency tracing system of SUBHEDAR discloses the system for automatically searching forwards and backwards transactions; NAGLA discloses steps for receiving a request, storing data, and accessing data as part of a system for maintaining a blockchain record to prevent fraud; CALDERA further discloses varying the specificity of the policy rules or restrictions to allow for transaction analysis; and LI further discloses that blockchain data can be analyzed and visually processed for display.  In view of the cited disclosure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR, to perform the receiving, storing, and accessing functions of NAGLA, with the policy functions of CALDERA, such the system of SUBHEDAR can be configured to disclose its results visually, as disclosed in LI.  This modification would be obvious because each of SUBHEDAR, NAGLA, CALDERA, and LI, involve systems analyzing blockchain transactions, where each system includes a display within the individual device, such the devices are capable of visualizing the blockchain data using the software of LI the same in combination, as disclosed individually.
	Therefore independent claims 1, 11, and 20 are rendered obvious by SUBHEDAR in view of NAGLA, in view of CALDERA, and in further view of LI.  

	Regarding claim(s) 2 and 12, SUBHEDAR discloses
		The method as recited in claim 1, wherein the crypto currency record further comprises one or more of:
2.1		a time stamp, a value amount being transacted, a list of one or more senders of funds for the value amount being transacted, and a list of one or more receivers of funds for the value amount being transacted.
[0046] Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. . . . In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction).
	 Claim 2 recites the cryptocurrency record as comprising a time stamp, the amount of a transaction, and the parties to the transaction—these are precisely features of a record or block of transactions in a cryptocurrency exchange such as BitCoin.  SUBHEDAR explicitly discloses its transaction tracing, displaying of graph, and analysis steps as related to such a cryptocurrency record where in one embodiment, that record is the BitCoin blockchain.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA, CALDERA, and LI, as disclosed at independent claims 1 and 11, such that the system specifically searches a cryptocurrency record sharing those attributes of the BitCoin blockchain.  Therefore claims 2 and 12 are rendered obvious by SUBHEDAR in view of NAGLA

	Regarding claim(s) 3 and 13, SUBHEDAR discloses:
		The method as recited in claim 1, wherein the identifiable information comprises one or more of:
3.1		identification data about at least one of an owner and an operator of a payment address, a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address, identification data of one or more of a gambling site and service, identification data of an anonymization service, identification data of a crypto currency retailer,  identification data of a potential criminal actor, and identification data of an online account associated with one or more of an address and a transaction.
[0044] Similarly, Bitcoin address that matches IP (or a group of IP) consistently over a period can also be sifted out as legitimate. Ransomware attack behavior is well documented and unsurprisingly typical. Transactions occur in short bursts, showing a lot of activity at the time of the attack. Ransom payments may be shredded and disbursed at random intervals to cover up any obvious signs of connection to the attack. However, there is an inherent lack of trust that can be exploited. This lack of a trust ensures that payment is received `soon-after` the attack, if not immediate. Finally, a successful robbery spurs another one with a high probability of repeat behavior. 
[0045] Some people shy away from using tumbler due to trust (fear of not getting money back). While using a tumbler, money is going to the same place eventually. It is possible to track the path where other transactions are going by sending in a `fingerprint` Bitcoin through the tumbler that can leach on to other `illicit` transactions. Also, there are a limited number of sites that offer crypto-currency laundering services and limited avenues for the attacker to spend Bitcoins finally. Further, the system 10 can include monitoring social media, forums for boasts or references to the attack.
[0046] Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction), and correlate those events with monitoring of individuals mobility data and social media analysis exploiting the behavior pattern mentioned above.
SUBHEDAR at 0044-46 (as emphasized).
	SUBHEDAR discloses the identifiable information as at independent claims 1 and 11, where the identifiable information includes the owner and operator of a payment address or a cryptocurrency retailer (tracing the IP address related to a plurality of goods and services); each of these embodiments also includes an account associated with the transaction and the address (as disclosed by tracing method and graph).  	SUBEHEDAR further discloses tracing transactions even when an anonymizer service or “tumbler” has been used, and the identification of ransomware and malicious actors.  The scope of this disclosure includes criminal actor because a ransom actor is a criminal actor.
	While SUBHEDAR does not explicitly disclose where the identifiable information is that of a gambling site or research by another investigator, it would be obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention, when viewing SUBHEDAR, that where SUBHEDAR discloses identifying social media data and internet behavior, that this could also include gambling sites; and moreover, that if a malignant actor is begin investigated, this is only one more attribute associated with the system of the present invention, that neither takes away or adds anything unpredictable to the invention itself except to recite another attribute. 
	However, SUBHEDAR in view of NAGLA do not explicitly disclose using a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address, identification data of one or more of a gambling site and service, . . . identification data of one or more of an address and transaction that is being researched by another investigator.
	CALDERA discloses using a cluster identifier, namely: 
		wherein the identifiable information comprises one or more of:
3.1		[. . .] a cluster identifier associated with one or more addresses, identification data of a payment service associated with an address [. . .].
[0037] The computerized cryptocurrency analysis tool may also include automated summary routine for flagging a first transaction in the identified cluster as potentially associated with at fraud and/or money-laundering upon at least one of: (a) determining at least one of the transaction data items in the cluster of related transactions is contained on a blacklist, (b) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a transaction cryptocurrency amount is over a predetermined threshold, (c) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of connections between the cluster of related transactions is over a predetermined threshold, and (d) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of cryptocurrency transfers associated with the cluster of related transactions is over a predetermined threshold.
[0069] Embodiments of the current disclosure identify "clusters" of Bitcoin (or other currency) addresses. Clusters show transactions as statistically related through analysis of the available data associated with them, thus showing that the transactions involving those Bitcoins are related. Since transactors at exchanges make the trades, the "clusters" show that the actors and actions are related to one another, for example, monitoring of metadata from transactions (txn), KYC activities and related Blockchain data. 
	Therefore claims 3 and 13 are rendered obvious by SUBHEDAR, in view of NAGLA, in further view of CALDERA, and further in view of LI.

	Regarding claim(s) 4 and 14, and dependent 5 and 15, SUBHEDAR discloses:
		wherein the identifiable information comprises:
4.1		an Internet location indicating where at least one of the address and the transaction is associated.
[0044] First, any Bitcoin address that has sustained transactions over a significant period has a low probability of malicious behavior. Similarly, Bitcoin address that matches IP (or a group of IP) consistently over a period can also be sifted out as legitimate.
	SUBHEDAR at 0044 (disclosing IP or Internet Protocol addresses as the “Internet location”).
Cl. 5		The method as recited in claim 4, wherein the Internet location indicating where at least one of the address and the transaction is associated comprises one or more of:
5.1		data identifying general website data, data identifying a social media website, and data identifying a dark web market where at least one of the address and the transaction is associated.
Ransomware attack behavior is well documented and unsurprisingly typical. Transactions occur in short bursts, showing a lot of activity at the time of the attack. Ransom payments may be shredded and disbursed at random intervals to cover up any obvious signs of connection to the attack. However, there is an inherent lack of trust that can be exploited. This lack of a trust ensures that payment is received `soon-after` the attack, if not immediate. Finally, a successful robbery spurs another one with a high probability of repeat behavior. 
SUBHEDAR at 0044; and further:
[0048] The APT prediction and mitigation process 400 can receive input from 1) a social media, enterprise gateway to gather Internet sentiment, 2) a cloud gateway to monitor and capture virtual currency transactions, 3) dig data storage for historical event and trend analysis, and 4) decision tree and Data Analytics for threat index (TI) calculation.
SUBHEDAR at 0048.
	SUBHEDAR discloses the IP address as identifiable information for an address associated with a transaction, where that address is associated with data indicative of a “ransomware attack behavior.”  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA, CALDERA, and LI, as disclosed at independent claims 1 and 11, such that the system includes data associated with web sites, social media websites, and ransomware or dark web market attacks.  
	Therefore claims 4, 5, 14, and 15, are rendered obvious by SUBHEDAR in view of NAGLA.

	Regarding claim(s) 6 and 16, SUBHEDAR discloses: 
		wherein the automatically searching the forward transactions and the backwards transactions from the crypto currency record comprises
6.1		a transaction restriction, the transaction restriction reducing computing power for the automatically searching the forward transactions and the backwards transactions.
[0046] (disclosing as at independent claims 1 and 11, forward and backward transactions as part of an automatic transaction flow analysis of a cryptocurrency record, the record comprising an address and transaction).
	SUBHEDAR in view of NAGLA do not explicitly disclose a transaction restriction, the transaction restriction reducing computing power.
	However, CALDERA discloses those elements not disclosed by SUBHEDAR, namely:
6.1		a transaction restriction, the transaction restriction reducing computing power [. . .].
[0161] Typically, policy-based systems are by definition always correct, as they are just following the policy. For anti -fraud and general risk analysis, the policies can cause too many manual review transactions that are likely low risk. One way to reduce the manual review transactions is by making the policies more specific, for example, adding exclusions to the policy definitions, but this approach is proven to make the system much more complex to operate and to configure, and effectively slower, reducing the chances to make the evaluation of risk in real-time. 
[0163] In addition, when policies become too specific to a particular threat model, the system tends to miss variations of these scenarios or new scenarios altogether, increasing the chances of false negatives.
[0165] Furthermore in e-commerce transactions the amount of data available for verifying the identity of the consumer is not sufficient. Third party databases usually require information like social security numbers, date of birth to increase the accuracy of data match. So the absence of a match in these databases it is usually not a good indicator of fraud. Instead a positive match is useful in lowering risk when it happens. Applying identity verification to all ecommerce transactions would be then cost prohibitive and impractical to online merchants, instead through embodiments of the current disclosure, fraud analysts can cost-effectively use these third party databases focusing on the positive matches.
	SUBHEDAR discloses searching forward and backward transactions in the cryptocurrency record, as at independent claims 1 and 11.  CALDERA discloses that its system for analyzing transactions is “policy based”; i.e. it is rule or restriction based.  While CALDERA does not explicitly disclose that the transaction restriction is made to reduce computing power, CALDERA explicitly discusses the rationale for its analysis system as reducing the prohibitive cost and impracticality.  One having ordinary skill in the art before the effective filing date of the claimed invention would understand that this measure of cost and impracticality involves the reduction of computational power.  CALDERA explicitly discloses varying the specificity of the policy rules or restrictions to allow for transaction analysis that is not too slow or cost prohibitive.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA, CALDERA, and LI, as disclosed at independent claims 1 and 11, such that the system utilizes the transaction policy system of CALDERA.  
	Therefore claims 6 and 16 are rendered obvious by SUBHEDAR, in view of NAGLA, in further view of CALDERA, and further in view of LI.

	Regarding claim(s) 7 and 17 CALDERA discloses:
7.1		the transaction restriction is at least one of a number of transactions, a time period, and a transaction value range.
[0028] In a detailed embodiment, the browser fingerprint may include at least one of a user agent, a screen resolution, a software plug-in, a time zone, a system language, whether Java is enabled, whether cookies are enabled, a site visited, and an IP address.
[0037] The computerized cryptocurrency analysis tool may also include automated summary routine for flagging a first transaction in the identified cluster as potentially associated with at fraud and/or money-laundering upon at least one of: (a) determining at least one of the transaction data items in the cluster of related transactions is contained on a blacklist, (b) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a transaction cryptocurrency amount is over a predetermined threshold, (c) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of connections between the cluster of related transactions is over a predetermined threshold, and (d) determining that at least one of the transaction data items in the cluster of related transactions is contained on a suspicious list and a number of cryptocurrency transfers associated with the cluster of related transactions is over a predetermined threshold.
[0072] In some cases, a computerized anti-money-laundering payment system may comprise software for analyzing transaction data that can identify closely related payments tabulate the amounts of transfers in a cluster of closely related payments, so that if the transfers exceed a preset limit, the system issues a warning. . . . Also, if the system detects association with a suspect entity, the breadth of the co-related items looked at is expanded by an additional number, and if that results in more suspicious connection, a transaction is rejected and sent for manual review.
[0077] In some exemplary embodiments, transaction assessment and/or authentication systems and methods may be configured to collect information associated with a user of a payment instrument and/or to compare such newly collected information with previously collected information. . . . Some exemplary embodiments may be configured to maintain all or part of the information related to users' transactions over time, which may increase the level of trust in an identity matching scheme
	CALDERA further discloses that its automated transaction policy system evaluates transactions for the number of connections with a cluster of related transactions (number); for the number of transfers over a predetermined threshold or the amount of transfers of closely related payments (number over a time period); and for whether the amount is over a predetermined threshold (value of transactions).  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA as disclosed at independent claims 1 and 11, and in view of CALDERA and LI, such that the transaction policy system includes the number, time period, and value of transactions.  Therefore claims 7 and 17 are rendered obvious by SUBHEDAR, in view of NAGLA, in further view of CALDERA, and further in view of LI.

	Regarding claim(s) 8 and 18, SUBHEDAR discloses:
		The method as recited in claim 1 wherein the displaying the  addresses or transactions in the identifiable transaction chain comprises
8.1		displaying a visual icon of the addresses or transactions.  
[0046] Referring to FIG. 5, in an exemplary embodiment, a block diagram illustrates a modular view of a decision graph 300 used to analyze crypto or virtual currency transactions. . . . In the system 10, an application 310 can perform Internet traffic flow analysis, de-anonymize crypto-currency (trace back the crypto currency to system originating/receiving the transaction).
SUBHEDAR at 0046 (disclosing as cited above the “decision graph” as a display of the tracing of the cryptocurrency system”).  SUBHEDAR discloses the display of the visual icon of the known address as a modular view of a decision graph.  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain monitoring system of SUBHEDAR in view of NAGLA, CALDERA, and LI, as disclosed at independent claims 1 and 11, such that the system displays the known address as a visual icon in the form of a graph.  Therefore claims 8 and 18 are rendered obvious by SUBHEDAR, in view of NAGLA, in further view of CALDERA, and further in view of LI.

	Regarding claim(s) 9, 10, and 19, SUBHEDAR discloses:
9.1, 19.1	storing the identifiable transaction chain in a cloud-based normative data storage database.  
	See SUBHEDAR (disclosing as cited in independent claim rejection at 20.7, above).
10.1, 19.2	accessing the cloud-based normative data storage database having normative data for the identifiable transaction chain, risk ratios, and recommendations;
	See SUBHEDAR (disclosing as cited in independent claim rejection at 20.8, above)
10.2		 comparing the  addresses or transactions having identifying information  to normative data for the identifiable transaction chain, risk ratios, and recommendations;
	See SUBHEDAR (disclosing as cited in independent claim rejection at 20.9, above);
10.3		and based on the comparing, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage database.  
	See SUBHEDAR disclosing as in independent claim 20 at 20.10, above).
	The claim limitations commensurate in scope and identical in language to the enumerated limitations 20.7-20.10, as in the rejection of independent claims 1, 11, and 20.  Thus, that analysis will not be repeated here.  Therefore by the rationale presented in the rejection of independent claim 20, claims 9, 10, and 19 are rejected by SUBHEDAR, in view of NAGLA, in further view of CALDERA, and further in view of LI.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CALDWELL US 20160180466 A1 [0075] In some cases a computerized sanction screening system may comprise an automated system for collection of sanction information, plus a routine for analyzing additional available data related to sanction information entities. Said system may also include an automated analysis summary routine for creating condensed information subsets or graphlets containing relevant information about sanction entities, some of which can be entities themselves, organized in a data retrieval system, such that an automated transaction system can check data from transactions and automatically identify and flag potentially sanctioned transactions.
ABDUKALYKOV US 20140059455 A1 [0037] The processor then proceeds in step 716 to highlight the selected data entity by highlighting the corresponding item in the displayed graphical user interface when the interface is refreshed. The highlighting may include using particular fonts, colors, borders, and other graphical or animation effects as previously described. A user option may allow all item instances corresponding to the selected entity, including those appearing across multiple groups, to be selected and highlighted by the processor, for efficiency. The results of data entity/entities selection may then be presented by the processor in step 718, for example in an approval status summary box.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685